DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-8, 10-13, 15-18, and 20 have been considered but are moot in view of the new ground(s) of rejection set forth.

Applicant's arguments filed June 25 2021 have been fully considered but they are not persuasive. While a new ground(s) of rejection has been set forth for independent claims 1, 6, 11, and 16, in regards to the applicants arguments regarding claim 1 on (Pg.’s 8-9 of the remarks), the examiner respectfully disagrees with certain arguments presented by the applicant. For example the applicant argues on Pg. 9 of the remarks that “Takeda relates to a method of activating/deactivating a BWP and is not directly related to SPS or grant-free transmission”. However claim 1 does not claim any subject matter directed to SPS or grant-free transmission. In fact claim1 is directed towards using an “uplink grant” transmitted by using downlink control information (DCI) i.e., see claim 1 which is different from grant-free transmission as argued by the applicant with respect to claim 1 and the teachings of Takeda. Therefore applicant is arguing subject matter which is not claimed. 



The examiner agrees with applicant that Takeda discloses time and frequency resource configuration information for the base station to transmit DCI to the terminal as disclosed in (Para [0040]) of Takeda who discloses i.e., “The user terminal may receive configuration information of the CORESET (CORESET configuration information) through higher layer signaling (for example, RRC signaling or SIB). The CORESET configuration information may indicate at least one of frequency resources, time resources… for each CORESET”, (Takeda, see Para [0040]). However the DCI includes the “uplink grant” (i.e., Takeda, see Para’s [0035], [0039], & [0123]) which is included in the CORESET used by the terminal to receive the DCI which includes the “uplink grant” (see Para [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal & [0040]). Therefore the configuration information received through higher layer signaling (i.e., RRC signaling) which includes time and frequency resource for the DCI (Takeda, see Para [0040]) is configuration information for defining the “uplink grant” because the DCI carries the uplink grant, and is therefore information defining a UL grant. Therefore Takeda does teach that the uplink grant is defined based on both the configuration information by the higher layer signaling and the DCI as claimed in claim 1. The applicant states Takeda describes that UL grant is only defined based on the DCI, however the examiner respectfully disagrees as the UL grant Takeda, see Para’s [0034-0035], [0039-0040], & [0123]). The applicant then states on (Pg. 9 of the remarks) that this differs from the SPS/grant-free transmission of the present application. However as previously explained claim 1 does not claim any subject matter relating to SPS/grant-free transmission. Therefore applicant is arguing subject matter which is not claimed. The applicant further states on (Pg. 9 of the remarks),  that Takeda describes transmitting the UL grant via the DCI and fails to disclose activating the uplink grant that was defined via the RRC or RRC_DCI, however the examiner respectfully disagrees as the UL grant in Takeda is defined based on both the higher layer RRC signaling and the DCI (Takeda, see Para’s [0034-0035], [0039-0040], & [0123]). The same argument applies to independent claims 6, 11, and 16 which recites similar features to independent claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 5-6, 8, 10-11, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US (2018/0098361) in view of Takeda et al. US (2020/0252180), and further in view of Sun et al. US (2018/0124753). 

Regarding Claim 1, Ji discloses a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a user equipment (UE), configuration information for an uplink grant by higher layer signaling, (see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH,  [0078] i.e., The UE may be configured with one or more bandwidth parts (e.g., frequency bands)…DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established).

Wherein at least one BWP is configured in a cell of the base station (see Para’s [0035] i.e., Each BS 104 may provide communication coverage for a particular geographic area. In 3GPP, the term “cell” can refer to this particular geographic area of a BS and/or a BS subsystem serving the coverage area, [0043-0046] i.e., BS 104 schedules UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency (i.e., ”BWP”) and a number of symbols in time, [0048] i.e., UL and DL data communication between UE and BS & [0078] i.e., configured BWP). 

identifying an activated BWP; (see Para [0078] i.e., DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs (i.e., “active BWP”) may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established). 

and receiving data from the UE, according to the uplink grant (see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH, [0078] & [0081] i.e., Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI). 

Ji does not disclose the claim features of transmitting configuration information for defining an uplink grant for a bandwidth part by higher layer signaling to the UE, wherein the higher layer signaling is UE specific; transmitting downlink control information (DCI) on the activated BWP; and receiving the data from the UE on the activated BWP according to the uplink grant for the activated BWP, wherein the uplink grant is defined on the activated BWP, based on the configuration information by the higher layer signaling and the downlink control information (DCI) in case that the uplink grant is defined based on both the higher layer signaling and the DCI. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0252180). 

Takeda discloses transmitting configuration information for defining an uplink grant for a bandwidth part by higher layer signaling to a UE, (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036-0038] i.e., UL grant of the BWP configured for the UE, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 

wherein the higher layer signaling is UE specific (see Para’s [0034] i.e., For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling [0039-0040] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…a user-terminal (UE) specific search space (USS (UE-specific Search space) to which user-terminal-specific DCI (for example, DL assignment) and/or UL grant) is allocated, [0072-0074] i.e., UE-specific search space may be configured, [0078], & [0116]). 

transmitting downlink control information (DCI) on an activated BWP (see Para’s [0035-0036] i.e., BWP activation indicated by DCI, [0037-0039] i.e., DL BWP which includes DCI, [0082] i.e., The user terminal may receive DCI for the corresponding BWP in each CORESET & [0123])

receiving the data from the UE on the activated BWP according to the uplink grant for the activated BWP, (see Para’s [0010] i.e., a control section that controls transmission of a uplink (UL) signal in an UL frequency band, [0034] i.e., Activation/deactivation of a BWP, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal & [0036] i.e., UL grant in DCI may indicate activation of the BWP, [0037] i.e., BWP used in UL communication may be referred to as a “UL BWP” (UL frequency band), [0107] i.e., UL grant for scheduling the UL data in the UL BWP, [0123] i.e., The user terminal transmits a PUSCH scheduled in a UL BWP, based on the UL grant, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2), & [0156] i.e., UL data channel)

and wherein the uplink grant is defined on the activated BWP (see Para [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET), based on the configuration information by the higher layer signaling (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036] i.e., UL grant of the BWP, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 

And the downlink control information (DCI) in case that the uplink grant is defined based on both the higher layer signaling and the DCI (see Para [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal, [0036-0037] i.e., the existence of DCI (for example, DL assignment and/or UL grant) itself may indicate activation or deactivation of the BWP, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal which includes the UL grant, [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0092], [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET, [0136], & [0139] i.e., the user terminal may activate UL BWP #2, based on DCI (for example, UL grant allocating a PUSCH in UL BWP#2)). 

(Takeda suggests it is desired to appropriately control activation and/or deactivation (activation/deactivation) of the frequency band in order to reduce processing load in the user terminal, (for example, processing load due to blind decoding for each of the frequency bands, (see Para [0008])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the DCI configuring the activated BWP for the UE as disclosed in Ji to include the uplink grant configured for the BWP activated through the DCI disclosed in Takeda because the motivation lies in Takeda that it is desired to appropriately control activation and/or deactivation of the frequency band in order to reduce processing load in the user terminal. 

While the combination of Ji in view of Takeda discloses wherein the uplink grant is defined based on both the higher layer signaling and the DCI (see Para’s [0034-0035], [0039-0040], & [0123]), the combination of Ji in view of Takeda does not disclose the uplink grant is defined based on remaining information by the DCI. However the claim feature would be rendered obvious in view of Sun et al. US (2018/0124753). 

Sun discloses an uplink grant is defined based on remaining information by a DCI (see Para [0087] i.e., In some examples, the remaining control information (i.e., “remaining information”) within the second DCI (i.e., “DCI”) portion may be a single codeword that includes a concatenation of two or more DCI components, each including control information for a downlink assignment or an uplink grant to one or more scheduled entities).

Para’s [0073], [0087], & [0104])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant which is defined based on both the higher layer signaling and the DCI as disclosed in Ji in view of Takeda to be defined in the remaining information by the DCI disclosed in Sun who discloses the remaining control information within a DCI includes an uplink grant for one or more scheduled entities because the motivation lies in Sun that  the remaining control information which includes additional control information is used for efficiently scheduling assignments for one or more scheduled entities according to the uplink grant. 

Regarding Claim 3, the combination of Ji in view of Takeda, and further in view of Sun discloses the method of claim 1, wherein the uplink grant defined based on the higher layer signaling (Takeda, see Para [0034]), is activated by only activation of the BWP (Takeda, see Para’s [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling & [0036] i.e., UL grant itself may indicate activation or deactivation of the BWP), in case the uplink grant is defined based on only the higher layer signaling, (Takeda, see Para’s [0034] i.e., Activation/deactivation of a BWP may be explicitly or implicitly performed through at least one of (i.e., suggests “only” using higher layer signaling for the uplink grant) RRC signaling…activation of a BWP through user-terminal-dedicated RRC signaling).

Regarding Claim 5, the combination of Ji in view of Takeda, and further in view of Sun discloses the method of claim 1, wherein the uplink grant is deactivated in response to the activated BWP being deactivated (Takeda, see Para [0036] i.e., deactivation of BWP & [0140]), without information indicating a deactivation of the uplink grant (Takeda, see Para [0036] i.e., implicit indication may indicate deactivation of the BWP).  
Regarding Claim 6, Ji discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving, from a base station, configuration information for an uplink grant by higher layer signaling, (see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH,  [0078] i.e., The UE may be configured with one or more bandwidth parts (e.g., frequency bands)…DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established).

Wherein at least one BWP is configured in a cell of the base station (see Para’s [0035] i.e., Each BS 104 may provide communication coverage for a particular geographic area. In 3GPP, the term “cell” can refer to this particular geographic area of a BS and/or a BS subsystem serving the coverage area, [0043-0046] i.e., BS 104 schedules UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency (i.e., ”BWP”) and a number of symbols in time, [0048] i.e., UL and DL data communication between UE and BS & [0078] i.e., configured BWP). 

identifying an activated BWP; (see Para [0078] i.e., DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs (i.e., “active BWP”) may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established). 

see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH, [0078] & [0081] i.e., Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI). 

Ji does not disclose the claim features of receiving configuration information for defining an uplink grant for a bandwidth part by higher layer signaling from a base station, wherein the higher layer signaling is UE specific; receiving downlink control information (DCI) on the activated BWP; and transmitting the data to the base station on the activated BWP according to the uplink grant for the activated BWP, wherein the uplink grant is defined on the activated BWP, based on the configuration information by the higher layer signaling and the downlink control information (DCI) in case that the uplink grant is defined 

Takeda discloses receiving, from a base station, configuration information for defining an uplink grant for a bandwidth part by higher layer signaling, (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036-0038] i.e., UL grant of the BWP configured for the UE, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 

wherein the higher layer signaling is UE specific (see Para’s [0034] i.e., For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling [0039-0040] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…a user-terminal (UE) specific search space (USS (UE-specific Search space) to which user-terminal-specific DCI (for example, DL assignment) and/or UL grant) is allocated, [0072-0074] i.e., UE-specific search space may be configured, [0078], & [0116]). 

Receiving downlink control information (DCI) on an activated BWP (see Para’s [0035-0036] i.e., BWP activation indicated by DCI, [0037-0039] i.e., DL BWP which includes DCI, [0082] i.e., The user terminal may receive DCI for the corresponding BWP in each CORESET & [0123])
Transmitting data to the base station on the activated BWP according to the uplink grant for the activated BWP, (see Para’s [0010] i.e., a control section that controls transmission of a uplink (UL) signal in an UL frequency band, [0034] i.e., Activation/deactivation of a BWP, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal & [0036] i.e., UL grant in DCI may indicate activation of the BWP, [0037] i.e., BWP used in UL communication may be referred to as a “UL BWP” (UL frequency band), [0107] i.e., UL grant for scheduling the UL data in the UL BWP, [0123] i.e., The user terminal transmits a PUSCH scheduled in a UL BWP, based on the UL grant, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2), & [0156] i.e., UL data channel)

and wherein the uplink grant is defined on the activated BWP (see Para [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET), based on the configuration information by the higher layer signaling (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036] i.e., UL grant of the BWP, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 

And the downlink control information (DCI) in case that the uplink grant is defined based on both the higher layer signaling and the DCI (see Para [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal, [0036-0037] i.e., the existence of DCI (for example, DL assignment and/or UL grant) itself may indicate activation or deactivation of the BWP, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal which includes the UL grant, [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0092], [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET, [0136], & [0139] i.e., the user terminal may activate UL BWP #2, based on DCI (for example, UL grant allocating a PUSCH in UL BWP#2)). 

(Takeda suggests it is desired to appropriately control activation and/or deactivation (activation/deactivation) of the frequency band in order to reduce processing load in the user terminal, (for example, processing load due to blind decoding for each of the frequency bands, (see Para [0008])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the DCI configuring the activated BWP for the UE as disclosed in Ji to include the uplink grant configured for the BWP activated through the DCI disclosed in Takeda because the motivation lies in Takeda that it is desired to appropriately control activation and/or deactivation of the frequency band in order to reduce processing load in the user terminal. 

While the combination of Ji in view of Takeda discloses wherein the uplink grant is defined based on both the higher layer signaling and the DCI (see Para’s [0034-0035], [0039-0040], & [0123]), the combination of Ji in view of Takeda does not disclose the uplink grant is defined based on remaining information by the DCI. However the claim feature would be rendered obvious in view of Sun et al. US (2018/0124753). 

Sun discloses an uplink grant is defined based on remaining information by a DCI (see Para [0087] i.e., In some examples, the remaining control information (i.e., “remaining information”) within the second DCI (i.e., “DCI”) portion may be a single codeword that includes a concatenation of two or more DCI components, each including control information for a downlink assignment or an uplink grant to one or more scheduled entities).

(Sun suggests the remaining control information which includes additional control information is used for purposes of scheduling assignments for one or more scheduled entities (see Para’s [0073], [0087], & [0104])). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant which is defined based on both the higher layer signaling and the DCI as disclosed in Ji in view of Takeda to be defined in the remaining information by the DCI disclosed in Sun who discloses the remaining control information within a DCI includes an uplink grant for one or more scheduled entities because the motivation lies in Sun that  the remaining control information which includes additional control information is used for efficiently scheduling assignments for one or more scheduled entities according to the uplink grant. 

Regarding Claim 8, the combination of Ji in view of Takeda discloses the method of claim 6, wherein the uplink grant defined based on the higher layer signaling (Takeda, see Para [0034]), is activated by only activation of the BWP (Takeda, see Para’s [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling & [0036] i.e., UL grant itself may indicate activation or deactivation of the BWP), in case the uplink grant is defined based on only the higher layer signaling, (Takeda, see Para’s [0034] i.e., Activation/deactivation of a BWP may be explicitly or implicitly performed through at least one of (i.e., suggests “only” using higher layer signaling for the uplink grant) RRC signaling…activation of a BWP through user-terminal-dedicated RRC signaling).

Regarding Claim 10, the combination of Ji in view of Takeda discloses the method of claim 6, wherein the uplink grant is deactivated in response to the activated BWP being deactivated (Takeda, see Para [0036] i.e., deactivation of BWP & [0140]), without information indicating a deactivation of the uplink grant (Takeda, see Para [0036] i.e., implicit indication may indicate deactivation of the BWP).  

Regarding Claim 11, Ji discloses a base station (see Para [0035] i.e., BS 104) in a wireless communication system, the base station (see Fig. 7 i.e., Base Station 700) comprising: a transceiver (see Fig. 7 i.e., Base Station 710); and a processor (see Fig. 7 i.e., Base Station 702) operably connected to the transceiver (see Fig. 7 i.e., 710), the processor (see Fig. 7 i.e., Base Station 702) configured to: transmit, to a user equipment (UE), configuration information for an uplink grant by higher layer signaling, (see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH,  [0078] i.e., The UE may be configured with one or more bandwidth parts (e.g., frequency bands)…DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established).

Wherein at least one BWP is configured in a cell of the base station (see Para’s [0035] i.e., Each BS 104 may provide communication coverage for a particular geographic area. In 3GPP, the term “cell” can refer to this particular geographic area of a BS and/or a BS subsystem serving the coverage area, [0043-0046] i.e., BS 104 schedules UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency (i.e., ”BWP”) and a number of symbols in time, [0048] i.e., UL and DL data communication between UE and BS & [0078] i.e., configured BWP). 

see Para [0078] i.e., DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs (i.e., “active BWP”) may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established). 
and receiving data from the UE, according to the uplink grant (see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH, [0078] & [0081] i.e., Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI). 



Takeda discloses transmitting configuration information for defining an uplink grant for a bandwidth part by higher layer signaling to a UE, (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036-0038] i.e., UL grant of the BWP configured for the UE, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 

see Para’s [0034] i.e., For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling [0039-0040] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…a user-terminal (UE) specific search space (USS (UE-specific Search space) to which user-terminal-specific DCI (for example, DL assignment) and/or UL grant) is allocated, [0072-0074] i.e., UE-specific search space may be configured, [0078], & [0116]). 

transmitting downlink control information (DCI) on an activated BWP (see Para’s [0035-0036] i.e., BWP activation indicated by DCI, [0037-0039] i.e., DL BWP which includes DCI, [0082] i.e., The user terminal may receive DCI for the corresponding BWP in each CORESET & [0123])

receiving the data from the UE on the activated BWP according to the uplink grant for the activated BWP, (see Para’s [0010] i.e., a control section that controls transmission of a uplink (UL) signal in an UL frequency band, [0034] i.e., Activation/deactivation of a BWP, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal & [0036] i.e., UL grant in DCI may indicate activation of the BWP, [0037] i.e., BWP used in UL communication may be referred to as a “UL BWP” (UL frequency band), [0107] i.e., UL grant for scheduling the UL data in the UL BWP, [0123] i.e., The user terminal transmits a PUSCH scheduled in a UL BWP, based on the UL grant, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2), & [0156] i.e., UL data channel)

and wherein the uplink grant is defined on the activated BWP (see Para [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET), based on the configuration information by the higher layer signaling (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036] i.e., UL grant of the BWP, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 

And the downlink control information (DCI) in case that the uplink grant is defined based on both the higher layer signaling and the DCI (see Para [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal, [0036-0037] i.e., the existence of DCI (for example, DL assignment and/or UL grant) itself may indicate activation or deactivation of the BWP, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal which includes the UL grant, [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0092], [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET, [0136], & [0139] i.e., the user terminal may activate UL BWP #2, based on DCI (for example, UL grant allocating a PUSCH in UL BWP#2)). 

(Takeda suggests it is desired to appropriately control activation and/or deactivation (activation/deactivation) of the frequency band in order to reduce processing load in the user terminal, (for example, processing load due to blind decoding for each of the frequency bands, (see Para [0008])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the DCI configuring the activated BWP for the UE as disclosed in Ji to include the uplink grant configured for the BWP activated through the DCI disclosed in Takeda because the motivation lies in Takeda that it is desired to appropriately control activation and/or deactivation of the frequency band in order to reduce processing load in the user terminal. 

While the combination of Ji in view of Takeda discloses wherein the uplink grant is defined based on both the higher layer signaling and the DCI (see Para’s [0034-0035], [0039-0040], & [0123]), the combination of Ji in view of Takeda does not disclose the uplink grant is defined based on remaining information by the DCI. However the claim feature would be rendered obvious in view of Sun et al. US (2018/0124753). 

Sun discloses an uplink grant is defined based on remaining information by a DCI (see Para [0087] i.e., In some examples, the remaining control information (i.e., “remaining information”) within the second DCI (i.e., “DCI”) portion may be a single codeword that includes a concatenation of two or more DCI components, each including control information for a downlink assignment or an uplink grant to one or more scheduled entities).

(Sun suggests the remaining control information which includes additional control information is used for purposes of scheduling assignments for one or more scheduled entities (see Para’s [0073], [0087], & [0104])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant which is defined based on both the higher layer signaling and the DCI as disclosed in Ji in view of Takeda to be defined in the remaining information by the DCI disclosed in Sun who discloses the remaining control information within a DCI includes an uplink grant for one or more scheduled entities because the motivation lies in Sun that  the remaining control information which includes additional control information is used for efficiently scheduling assignments for one or more scheduled entities according to the uplink grant. 

Regarding Claim 13, the combination of Ji in view of Takeda, and further in view of Sun discloses the base station of claim 11, wherein the uplink grant defined based on the higher layer signaling (Takeda, see Para [0034]), is activated by only activation of the BWP (Takeda, see Para’s [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling & [0036] i.e., UL grant itself may indicate activation or deactivation of the BWP), in case that the uplink grant is defined based on only the higher layer signaling, (Takeda, see Para’s [0034] i.e., Activation/deactivation of a BWP may be explicitly or implicitly performed through at least one of (i.e., suggests “only” using higher layer signaling for the uplink grant) RRC signaling…activation of a BWP through user-terminal-dedicated RRC signaling).

Regarding Claim 15 the combination of Ji in view of Takeda, and further in view of Sun discloses the base station of claim 11, wherein the uplink grant is deactivated in response to the activated BWP being deactivated (Takeda, see Para [0036] i.e., deactivation of BWP & [0140]), without information indicating a deactivation of the uplink grant (Takeda, see Para [0036] i.e., implicit indication may indicate deactivation of the BWP).  

Regarding Claim 16, Ji discloses a user equipment (UE) (see Fig. 6, 600) in a wireless communication system, the UE (see Fig. 6, 600) comprising: a transceiver (see Fig. 6, 610); and a processor (see Fig. 6, 602) operably connected to the transceiver (see Fig. 6, 610), the processor (see Fig. 6, 602) configured to: receive, from a base station, see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH,  [0078] i.e., The UE may be configured with one or more bandwidth parts (e.g., frequency bands)…DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established).

Wherein at least one BWP is configured in a cell of the base station (see Para’s [0035] i.e., Each BS 104 may provide communication coverage for a particular geographic area. In 3GPP, the term “cell” can refer to this particular geographic area of a BS and/or a BS subsystem serving the coverage area, [0043-0046] i.e., BS 104 schedules UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency (i.e., ”BWP”) and a number of symbols in time, [0048] i.e., UL and DL data communication between UE and BS & [0078] i.e., configured BWP). 
identifying an activated BWP; (see Para [0078] i.e., DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs (i.e., “active BWP”) may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established). 

And transmit data to the base station, according to the uplink grant (see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH, [0078] & [0081] i.e., Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI). 

Ji does not disclose the claim features of receiving configuration information for defining an uplink grant for a bandwidth part by higher layer signaling from a base station, wherein the higher layer signaling is UE specific; receive downlink control information (DCI) on the activated BWP; and transmit data to the base station on the activated BWP according to the uplink grant for the activated BWP, wherein the uplink grant is defined on the activated BWP, based on the configuration information by the higher layer signaling and the downlink control information (DCI) in case that the uplink grant is defined based on both the higher layer signaling and the DCI. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0252180). 

Takeda discloses receiving, from a base station, configuration information for defining an uplink grant for a bandwidth part by higher layer signaling, (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036-0038] i.e., UL grant of the BWP configured for the UE, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 
wherein the higher layer signaling is UE specific (see Para’s [0034] i.e., For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling [0039-0040] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…a user-terminal (UE) specific search space (USS (UE-specific Search space) to which user-terminal-specific DCI (for example, DL assignment) and/or UL grant) is allocated, [0072-0074] i.e., UE-specific search space may be configured, [0078], & [0116]). 

Receive downlink control information (DCI) on an activated BWP (see Para’s [0035-0036] i.e., BWP activation indicated by DCI, [0037-0039] i.e., DL BWP which includes DCI, [0082] i.e., The user terminal may receive DCI for the corresponding BWP in each CORESET & [0123])

Transmit data to the base station on the activated BWP according to the uplink grant for the activated BWP, (see Para’s [0010] i.e., a control section that controls transmission of a uplink (UL) signal in an UL frequency band, [0034] i.e., Activation/deactivation of a BWP, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal & [0036] i.e., UL grant in DCI may indicate activation of the BWP, [0037] i.e., BWP used in UL communication may be referred to as a “UL BWP” (UL frequency band), [0107] i.e., UL grant for scheduling the UL data in the UL BWP, [0123] i.e., The user terminal transmits a PUSCH scheduled in a UL BWP, based on the UL grant, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2), & [0156] i.e., UL data channel)

and wherein the uplink grant is defined on the activated BWP (see Para [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET), based on the configuration information by the higher layer signaling (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036] i.e., UL grant of the BWP, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 

see Para [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal, [0036-0037] i.e., the existence of DCI (for example, DL assignment and/or UL grant) itself may indicate activation or deactivation of the BWP, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal which includes the UL grant, [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0092], [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET, [0136], & [0139] i.e., the user terminal may activate UL BWP #2, based on DCI (for example, UL grant allocating a PUSCH in UL BWP#2)). 

(Takeda suggests it is desired to appropriately control activation and/or deactivation (activation/deactivation) of the frequency band in order to reduce processing load in the user terminal, (for example, processing load due to blind decoding for each of the frequency bands, (see Para [0008])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the DCI configuring the activated BWP for the UE as disclosed in Ji to include the uplink grant configured for the BWP activated through the DCI disclosed in Takeda 

While the combination of Ji in view of Takeda discloses wherein the uplink grant is defined based on both the higher layer signaling and the DCI (see Para’s [0034-0035], [0039-0040], & [0123]), the combination of Ji in view of Takeda does not disclose the uplink grant is defined based on remaining information by the DCI. However the claim feature would be rendered obvious in view of Sun et al. US (2018/0124753). 

Sun discloses an uplink grant is defined based on remaining information by a DCI (see Para [0087] i.e., In some examples, the remaining control information (i.e., “remaining information”) within the second DCI (i.e., “DCI”) portion may be a single codeword that includes a concatenation of two or more DCI components, each including control information for a downlink assignment or an uplink grant to one or more scheduled entities).

(Sun suggests the remaining control information which includes additional control information is used for purposes of scheduling assignments for one or more scheduled entities (see Para’s [0073], [0087], & [0104])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant which is defined based on both the higher layer signaling and the DCI 
Regarding Claim 18, the combination of Ji in view of Takeda, and further in view of Sun discloses the UE of claim 16, wherein the uplink grant defined based on the higher layer signaling (Takeda, see Para [0034]), is activated by only activation of the BWP (Takeda, see Para’s [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling & [0036] i.e., UL grant itself may indicate activation or deactivation of the BWP), in case that the uplink grant is defined based on only the higher layer signaling, (Takeda, see Para’s [0034] i.e., Activation/deactivation of a BWP may be explicitly or implicitly performed through at least one of (i.e., suggests “only” using higher layer signaling for the uplink grant) RRC signaling…activation of a BWP through user-terminal-dedicated RRC signaling).

Regarding Claim 20, the combination of Ji in view of Takeda, and further in view of Sun discloses the UE of claim 16, wherein the uplink grant is deactivated in response to the activated BWP being deactivated (Takeda, see Para [0036] i.e., deactivation of BWP & [0140]), without information indicating a deactivation of the uplink grant (Takeda, see Para [0036] i.e., implicit indication may indicate deactivation of the BWP).  

s 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US (2018/0098361) in view of Takeda et al. US (2020/0252180), and further in view of Sun et al. US (2018/0124753) as applied to claims 1, 6, 11, and 16 above, and further in view of AIBA et al. US (2019/0052329). 

Regarding Claims 2, the combination of Ji in view of Takeda, and further in view of Sun discloses the method of claim 1 including a DCI for configuring the uplink grant (Ji, see Para’s [0043], [0078] & [0081] & Takeda, see Para [0036]), but does not disclose wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling. However the claim limitations would be rendered obvious in view of AIBA et al. US (2019/0052329).

AIBA discloses wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, (see Para [0204] i.e., Here, the DCI format to which the CRC parity bits scrambled by the C-RNTI are attached may include the first UL grant, the second UL grant, and/or the third UL grant). 

and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling (see Para’s [0036], [0067] i.e., information transmitted the first UL grant may be transmitted using higher layer signaling (signaling in an RRC layer), [0069], [0099-0102], & [0204]). 

(AIBA suggests the present invention is to provide a terminal apparatus and base station, which enable efficient transmission of uplink data (see Para [0007])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant disclosed in Ji in view of Takeda, and further in view of Sun to include a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling as disclosed in AIBA for achieving efficient transmission of uplink data according to the DCI.  

Regarding Claims 7, the combination of Ji in view of Takeda, and further in view of Sun discloses the method of claim 6 including a DCI for configuring the uplink grant (Ji, see Para’s [0043], [0078] & [0081], & Takeda, see Para [0036]), but does not disclose wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant is received by the higher layer signaling. However the claim limitations would be rendered obvious in view of AIBA et al. US (2019/0052329).

see Para [0204] i.e., Here, the DCI format to which the CRC parity bits scrambled by the C-RNTI are attached may include the first UL grant, the second UL grant, and/or the third UL grant). 

and wherein the RNTI associated with the uplink grant is received by the higher layer signaling (see Para’s [0036], [0067] i.e., information transmitted the first UL grant may be transmitted using higher layer signaling (signaling in an RRC layer), [0069], [0099-0102], & [0204]). 

(AIBA suggests the present invention is to provide a terminal apparatus and base station, which enable efficient transmission of uplink data (see Para [0007])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant disclosed in Ji in view of Takeda, and further in view of Sun to include a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling as disclosed in AIBA for achieving efficient transmission of uplink data according to the DCI.  

Regarding Claims 12, the combination of Ji in view of Takeda, and further in view of Sun discloses the method of claim 11 including a DCI for configuring the uplink grant (Ji, see Para’s [0043], [0078] & [0081], & Takeda, see Para [0036]), but does not disclose wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling. However the claim limitations would be rendered obvious in view of AIBA et al. US (2019/0052329).

AIBA discloses wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, (see Para [0204] i.e., Here, the DCI format to which the CRC parity bits scrambled by the C-RNTI are attached may include the first UL grant, the second UL grant, and/or the third UL grant). 

and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling (see Para’s [0036], [0067] i.e., information transmitted the first UL grant may be transmitted using higher layer signaling (signaling in an RRC layer), [0069], [0099-0102], & [0204]). 

(AIBA suggests the present invention is to provide a terminal apparatus and base station, which enable efficient transmission of uplink data (see Para [0007])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant disclosed in Ji in view of Takeda, and further in view of Sun to include 

Regarding Claims 17, the combination of Ji in view of Takeda, and further in view of Sun discloses the UE of claim 16 including a DCI for configuring the uplink grant (Ji, see Para’s [0043], [0078] & [0081], & Takeda, see Para [0036]), but does not disclose wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant is received by the higher layer signaling. However the claim limitations would be rendered obvious in view of AIBA et al. US (2019/0052329).

AIBA discloses wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, (see Para [0204] i.e., Here, the DCI format to which the CRC parity bits scrambled by the C-RNTI are attached may include the first UL grant, the second UL grant, and/or the third UL grant). 

and wherein the RNTI associated with the uplink grant is received by the higher layer signaling (see Para’s [0036], [0067] i.e., information transmitted the first UL grant may be transmitted using higher layer signaling (signaling in an RRC layer), [0069], [0099-0102], & [0204]). 

(AIBA suggests the present invention is to provide a terminal apparatus and base station, which enable efficient transmission of uplink data (see Para [0007])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant disclosed in Ji in view of Takeda, and further in view of Sun to include a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling as disclosed in AIBA for achieving efficient transmission of uplink data according to the DCI.  

5.	Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US (2018/0098361) in view of Takeda et al. US (2020/0252180), and further in view of Sun et al. US (2018/0124753) as applied to claims 1, 6, 11, and 16 above, further in view of Li et al. US (2020/0305138), and further in view of Chung et al. US (2012/0182950).  

Regarding Claims 21-24, the combination of Ji in view of Takeda, and further in view of Sun discloses the method and base station of claims 1, 6, 11, and 16, including, and the remaining information by the DCI includes at least frequency and time resources (see Para’s [0003] i.e., PDCCH carries downlink control information (DCI) providing downlink assignments and/or uplink grants of time-frequency resources to a user equipment (UE) & [0104] i.e., downlink assignment index), and redundancy version (RV) for the uplink grant, (Sun, see Para’s [0073] i.e., For example, the remaining control information may include…redundancy version ID & [0087] i.e., uplink grant in remaining control information), but does not disclose wherein the configuration information by the higher layer signaling includes interval information for the uplink grant. However the claim feature would be rendered obvious in view of Li et al. US (2020/0305138).

Li discloses wherein the configuration information by the higher layer signaling includes interval information for the uplink grant (see Para [0006] i.e., radio resource control (RRC) defines the periodicity of the semi-persistent uplink grant…periodicity defined by RRC).

(Li suggests the PDCCH indicates whether the uplink grant can be implicitly reused in the following transmission time intervals (TTIs) according to the periodicity defined by RRC (see Para [0006])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the configuration information by the higher layer signaling for the uplink grant as disclosed in Ji in view of Takeda, and further in view of Sun to include the interval information for the uplink grant included in the RRC higher layer signaling disclosed in Li because the motivation lies in Li that the interval information or periodicity defined by RRC 

The combination of Ji in view of Takeda, further in view of Sun, and further in view of Li does not disclose the remaining information by the DCI includes modulation and coding scheme (MCS). However the claim limitation would be rendered obvious in view of Chung et al. US (2012/0182950).  

Chung discloses the remaining information by the DCI includes modulation and coding scheme (MCS) (see Para’s [0012] i.e., MCS indexes for the remaining control information & [0156] i.e., MCS field information about the remaining codeword (second codeword (or transport block)) may be included in DCI subgroup #2 (i.e., “DCI”)).

(Chung suggests the MCS index is index information about a modulation and coding scheme for a PDSCH for downlink data transmission or a PUSCH for uplink data transmission in a corresponding format (see Para [0156])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the remaining information by the DCI such as the DCI component of the remaining control information disclosed in Ji in view of Takeda, further in view of Sun, and further in view of Li to include the modulation and coding scheme (MCS) information included in remaining information of a DCI as disclosed in Chung because the motivation lies in . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461